           CASE 0:20-cr-00261-DSD-TNL Doc. 20 Filed 12/07/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    United States of America,                         Case No. 20-cr-261 (DSD/TNL)

                         Plaintiff,
                                                        ARRAIGNMENT NOTICE
    v.                                                          &
                                                              ORDER
    Aditya Raj Sharma,

                         Defendant.


         This matter comes before the Court on Defendant Aditya Raj Sharma’s Motions for

Extension of Time to File Pretrial Motions and to Exclude Time Under the Speedy Trial

Act, ECF Nos. 17, 18. Defendant has also filed a Statement of Facts in Support of

Exclusion of Time Under Speedy Trial Act, ECF No. 19. Defendant requests a four-week

extension of time due to voluminous discovery and forthcoming additional discovery. The

Government has no objection to the requested extension.

         Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On November 24, 2020, Chief Judge Tunheim entered General Order No. 22, which

continues all in-person hearings, unless the presiding judge determines that an in-person



1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             1
           CASE 0:20-cr-00261-DSD-TNL Doc. 20 Filed 12/07/20 Page 2 of 5




hearing is necessary, through January 31, 2021, and states that no new criminal trial may

commence before February 1, 2021. See generally In re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 22

(D. Minn. Nov. 24, 2020).

        General Order No. 22 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 22 further provides that, if the defendant

declines to consent to proceeding by videoconferencing or telephone conferencing, the

matter can be continued until an in-person hearing can be held and time may be excluded

under the Speedy Trial Act. Accordingly, should Defendant file pretrial motions,

counsel shall also file a letter indicating whether Defendant consents to arraignment

and a motion hearing by videoconference.

        Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting a continuance outweigh the best interests of the public and Defendant in a speedy

trial and such continuance is necessary to provide Defendant and his counsel reasonable

time necessary for effective preparation and to make efficient use of the parties’ resources.

Based on all the files, records, and proceedings herein, IT IS HEREBY ORDERED that:




2
  See also General Order No. 19, which went into effect on September 26, 2020, and extends the Court’s authorization
to conduct certain criminal proceedings via video or telephone conference pursuant to the CARES Act “[b]ecause the
emergency created by the COVID-19 outbreak continues to materially affect the functioning of court operations in
the District of Minnesota.” In re: Updated Guidance to Court Operations Under the Exigent Circumstances Created
by COVID-19, Gen. Order No. 19 (D. Minn. Sept. 25, 2020).

                                                         2
            CASE 0:20-cr-00261-DSD-TNL Doc. 20 Filed 12/07/20 Page 3 of 5




       1.       Defendant’s Motion for Extension of Time to File Pretrial Motions, ECF No.

17, is GRANTED.

       2.       Defendant’s Motion to Exclude Time Under the Speedy Trial Act, ECF No.

18, is GRANTED.

       3.       The period of time from December 2, 2020, through February 9, 2021,

shall be excluded from Speedy Trial Act computations in this case.

       4.       If Defendant consents to proceed by videoconference, the arraignment

shall take place on February 9, 2021, at 10:00 a.m., before the undersigned via Zoom.

If Defendant declines to proceed by videoconferencing, his arraignment will be continued

to a date and time to be determined when an in-person hearing can be held consistent with

the health and safety protocols of this Court.

       5.       All motions in the above-entitled case shall be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before January 6, 2021. D.

Minn. LR 12.1(c)(1). Two courtesy copies of all motions and responses shall be delivered

directly to the chambers of Magistrate Judge Leung.

       6.       Should Defendant file pretrial motions, counsel shall also file a letter on

or before January 6, 2021, indicating whether the defendant consents to arraignment

and a motion hearing by videoconference.

       7.       Counsel shall electronically file a letter on or before January 6, 2021, if no

motions will be filed and there is no need for hearing.

       8.       All responses to motions shall be filed by January 21, 2021. D. Minn. LR

12.1(c)(2).

                                               3
            CASE 0:20-cr-00261-DSD-TNL Doc. 20 Filed 12/07/20 Page 4 of 5




       9.       Any Notice of Intent to Call Witnesses shall be filed by January 21, 2021.

D. Minn. LR. 12.1(c)(3)(A).

       10.      Any Responsive Notice of Intent to Call Witnesses shall be filed by January

26, 2021. D. Minn. LR 12.1(c)(3)(B).

       11.      A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

                a.    The government makes timely disclosures and a defendant pleads

                      particularized matters for which an evidentiary hearing is necessary;

                      or

                b.    Oral argument is requested by either party in its motion, objection or

                      response pleadings.

       12.      If required, and if Defendant consents to proceed by videoconference, the

motions hearing shall take place on February 9, 2021, at 10:00 a.m., before the

undersigned via Zoom. D. Minn. LR 12.1(d). If Defendant declines to proceed by

videoconferencing, the criminal motions hearing will be continued to a date and time to be

determined when an in-person hearing can be scheduled consistent with the health and

safety protocols of this Court.




                                  [Continued on next page.]




                                              4
        CASE 0:20-cr-00261-DSD-TNL Doc. 20 Filed 12/07/20 Page 5 of 5




      13.    The trial date, and other related dates, will be rescheduled following the

ruling on pretrial motions. Counsel must contact the Courtroom Deputy for United

States District Judge David S. Doty to confirm the new trial date.




Dated: December     7     , 2020                     s/ Tony N. Leung
                                              TONY N. LEUNG
                                              United States Magistrate Judge
                                              District of Minnesota


                                              United States v. Sharma
                                              Case No. 20-cr-261 (DSD/TNL)




                                          5
